Citation Nr: 0919971	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  04-39 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
bilateral pes planus.

2.  Entitlement to service connection for a left ankle 
disorder, claimed as arthritis.  

3.  Entitlement to service connection for a left knee 
disorder, claimed as arthritis.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1998 
to April 1999.  She also had an unverified period of active 
duty from September 11 to September 25, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law 
Judge in November 2007.  A transcript of the hearing is of 
record.  This case was remanded by the Board in December 2007 
for further development and is now ready for disposition.

As a procedural matter, the Board notes that the Veteran's 
claim arises from a disagreement with an August 2004 rating 
decision that denied service connection for arthritis.  While 
the issue on appeal was characterized generally as arthritis 
of the left leg, the Veteran clarified that she was claiming 
service connection for arthritis affecting the left ankle, 
left knee, left hip, and low back in her November 2007 
hearing testimony.  

Even though she clarified that she was seeking service 
connection for arthritis for multiple joints during her 
November 2007 hearing, the only issues before the Board are 
whether she is entitled to service connection for arthritis 
of the left knee and left ankle.  Because the RO considered 
the left knee and ankle when it considered her left leg 
generally, appellate consideration of these issues may 
proceed at this time.  

With regard to the issue of the left hip, the Board notes 
that the RO granted the claim in January 2000 and assigned a 
10 percent disability rating.  Accordingly, the issue of 
entitlement to arthritis of the hip, for which the full 
benefit sought on appeal was granted in an unappealed January 
2000 rating decision, is not for consideration.  If the 
Veteran wishes to file a claim for an increased rating for 
her left hip arthritis, she may do so with specificity at the 
RO.

With regard to her remaining claim for arthritis of the low 
back, which was raised with specificity during the November 
2007 Board hearing, the RO has not yet adjudicated this 
issue.  In this regard, the Board notes that although the 
Veteran has been previously service-connected for low back 
syndrome, it does not appear that her claimed arthritis has 
been separately addressed or evaluated along with her back 
disorder.  Accordingly, this claim is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  In an October 2002 decision, the Board denied the 
Veteran's claim for service connection for pes planus. 
 
2.  The evidence added to the record since October 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claim.

3.  The Veteran's currently-diagnosed traumatic arthritis of 
the left ankle and left knee is presumptively related to 
service.


CONCLUSIONS OF LAW

1.  The October 2002 Board decision, which denied the 
Veteran's claim for entitlement to service connection for pes 
planus, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the October 2002 
Board decision is not new and material; the requirements to 
reopen the claim of entitlement to service connection for pes 
planus have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a), (c)(1) (2008). 

3.  A left ankle disorder, diagnosed as arthritis, is 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008). 

4.  A left knee disorder, diagnosed as arthritis, is presumed 
to have been incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Pes Planus

In October 2002, the Board denied the Veteran's claim for 
entitlement to service connection for pes planus, determining 
that her preexisting pes planus was not aggravated by active 
duty service.  Specifically the Board found that the evidence 
failed to demonstrate that the pes planus increased in 
severity during service or was otherwise aggravated beyond 
the normal progression of the disorder.  

The Veteran did not appeal the October 2002 Board decision, 
and it became final.  See 38 C.F.R. § 7103, 7104.  In 
September 2003, she requested to reopen her claim.  Based on 
the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen this claim.  

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  
Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the appellant in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(eliminates the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the October 2002 Board 
decision included the Veteran's statements alleging that her 
pes planus worsened in severity during service; service 
treatment records, including a December 1997 entrance 
examination that noted "moderate" pes planus, asymptomatic; 
VA outpatient treatment records; a June 1999 VA examination, 
reflecting a current diagnosis of bilateral pes planus; and a 
July 2001 VA examination, which characterized her condition 
as "mild flat feet."   

The evidence added to the record since the October 2002 Board 
decision included additional statements from the Veteran 
purporting to establish that her pes planus was aggravated by 
active duty service, testimony submitted during a September 
2007 hearing before the undersigned Veterans Law Judge, and 
additional VA outpatient treatment records and VA 
examinations.   

However, while the written statements and testimony submitted 
by the Veteran are new, they are redundant of previously 
considered evidence and are not sufficient to reopen the 
claim.  Further, the Board finds that her additional 
statements do not raise a reasonable possibility of 
substantiating the claim.  

The Board acknowledges that the Veteran is competent to 
report symptoms that she observed.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  However, pes planus is not a disorder 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.   See Robinson v. Shinseki, No. 06-
0164 (March 3, 2009). 

Likewise, the new VA treatment records and VA examinations 
associated with the claims file are also are redundant of 
previously considered evidence.  Moreover, the Board notes 
that this medical evidence does not address the etiology of 
her pes planus or otherwise suggest that her condition 
increased in severity during service.  

As stated above, the October 2002 Board decision denied her 
previous service-connection claim because the evidence failed 
to demonstrate that her preexisting condition worsened as a 
result of her active duty service.  Accordingly, the Board 
finds that evidence added to the record does not relate to an 
unestablished fact and does not raise a reasonable 
possibility of substantiating the claim.  

In conclusion, the Board finds that equipoise is not shown, 
and the benefit of the doubt rule does not apply.  As the 
evidence associated with the claims file is not both new and 
material, the Veteran's application to reopen her claim of 
entitlement to service connection for pes planus is denied.  

Service-Connection for Left Ankle and Left Knee

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2008).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for arthritis of the left ankle and left 
knee.  Specifically, she contends that she developed 
arthritis in her left leg as a result of her service-
connected fractures of the left tibia and fibula, status-post 
closed reduction and external fixation.  

Even though the Veteran has not specifically alleged service 
connection on a direct basis, the Board will first consider 
entitlement under this theory.  In this regard, the Board 
notes that arthritis, such as traumatic arthritis or 
degenerative joint disease, is recognized as a chronic 
disease that is subjective to service connection when it 
manifests to a degree of 10 percent within one year of 
service separation under 38 C.F.R. § 3.309(a).  

Pursuant to Diagnostic Code (DC) 5003, a 10 percent 
disability rating for arthritis is warranted upon X-ray 
evidence of noncompensable limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.

Here, service treatment records demonstrate that the Veteran 
sustained an injury to her left leg during service.  
Specifically, she fractured her tibia and fibula and 
underwent an open reduction and fixation surgery, for the 
removal of the external fixator, in August 1998.  She is 
already service connected for residuals of the fracture.

Further, June 1999 X-rays of the Veteran's left ankle, taken 
approximately two months after her discharge from service, 
revealed "early changes of degenerative arthritis."  
According to the June 1999 VA examination report, although 
the results of the knee X-rays were not attached, the 
examiner indicated that he reviewed knee X-rays and diagnosed 
her with "degenerative changes of the left knee."  In 
addition, the Veteran voiced complaints of painful motion in 
both the left ankle and left knee. 

Importantly, the Veteran's degenerative changes identified in 
June 1999 X-rays were subsequently diagnosed as traumatic 
arthritis of the left ankle and left knee in a July 2001 VA 
examination.  As X-ray evidence of arthritis and painful 
motion was identified in the June 1999 VA examination, the 
Board finds that traumatic arthritis of both the left ankle 
and left knee manifested to a compensable degree within the 
statutorily defined one-year period following service 
separation.  

Therefore, her left knee and left ankle arthritis is presumed 
to be service connected, and the appeal is granted under the 
presumption provisions of 38 C.F.R. § 3.309(a).  

Veterans Claims Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As to the Veteran's claims for service connection for 
arthritis of the left ankle and left knee, the Board is 
granting in full the benefits sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

To satisfy the requirements set forth in Kent, VA is required 
to look at the bases for the denial in the prior decision and 
to provide the claimant with a notice letter that describes 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, the notice letters provided to the appellant in 
November 2003 and January 2008 included the criteria for 
reopening a previously denied claim.  Moreover, she was 
informed of the criteria for establishing service connection 
for pes planus and was provided accurate information 
concerning why her claim to reopen was previously denied.  

Therefore, the Board finds that the requirements set forth 
Kent have been met.  Accordingly, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Board finds that all necessary development 
has been accomplished, and appellate review may proceed 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Here, the RO obtained VA treatment 
records, and the Veteran submitted statements on her behalf.  
Moreover, a specific VA medical opinion or examination is not 
needed to consider whether she has submitted new and material 
evidence.  Rather, the Board is required to review all the 
evidence submitted to the claims file since the last final 
denial.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence not having been received sufficient 
to reopen a claim for service connection for pes planus, the 
appeal is denied.

Service connection for a left ankle disorder, claimed as 
arthritis, is granted.

Service connection for a left knee disorder, claimed as 
arthritis, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


